Title: James Robertson, Jr. to James Madison, 8 March 1831
From: Robertson, James Jr.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Clifton, Amelia
                                
                                 March 8. 1831
                            
                        
                        
                        Your acknowledged patriotism and known willingness to give all useful information to your fellow Citizens,
                            induces me to ask of you information upon the two following points vzt Did you draft the resolutions offered to the Va.
                            assembly in 1798 by Colo. Jno. Taylor of Caroline? And if so, were they presented in the form given to them by you?
                        These resolutions, you will remember, were amended by the legislature, by striking out the word alone, in the third clause, and certain other words in the 7th. The effect of the first
                            amendment is, to leave the mind in doubt as to who were considered by the Legislature, the parties to the Constitution;
                            for, although by striking out the word alone, a plain indication is given that they considered
                            the States not the only parties, yet, by the amendment, no clue is given, by which to ascertain
                            what other party the legislature meant should be united with the States—
                        If the words stricken out of the 7th. Clause had been retained; and that clause, in its original was drawn by
                            you; it would seem that there is not entire harmony between the opinions, expressed by you at that time, and those
                            contained in your letter to the N. A. Review—
                        The high regard which I have invariably entertained for your distinguished talents and virtues, and which is
                            now undisguisedly expressed; will, I trust, repel the idea of any thing unfriendly on my part in asking the information
                            contained in this letter, yet, the more effectually to remove any such impression, I will add that I am now engaged in
                            writing a history of the Constitution of the U S. and Articles of Confederation; and, in doing this, a very appropriate
                            part of the subject will be an enquiry as to the parties, properly so called, to the
                            instruments—As far as I am informed, there is no convenient book of this kind to be found—Mr. Pitkin in his history of
                            the United States, gives more matter in detail than any other work I have met with; but there is too much of general
                            history intermix’d with the special subject, and the book is too large, for convenience—The same may be said of Marshalls
                            life of Washington, which says much about the constitution—
                        If you can aid my memory with any useful writings in addition to Pitkins, Marshalls, the journals and debates
                            in the General Convention and that of Va., proceedings of the Va assembly in 1798"99; you will very much oblige me—
                        My address will be found below—Be pleased sir to accept assurances of my best regards and high
                            consideration—
                        
                        
                            
                                J Robertson Jr.
                            
                        
                    Address to James Robertson Jr.
                        Genito P. Off.
                        Amelia
                        